             Case 1:18-cv-11621-RA Document 43 Filed 03/04/21 Page 1 of 2


                                                                    USDC-SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
                                                                    DOC#:
 MEOSHA WILLIAMS,                                                   DATE FILED:

                             Plaintiff,
                                                                      18-CV-11621 (RA)
                        v.
                                                                            ORDER
 NEW YORK CITY DEPARTMENT OF
 EDUCATION, et al.,

                             Defendants.



RONNIE ABRAMS, United States District Judge:

       For the reasons stated at today’s hearing, Defendants’ motion to dismiss is granted in part and

denied in part. The following claims are dismissed with prejudice: (1) Plaintiff’s claims against

Defendant Sifuentes-Rosado under the Americans with Disabilities Act (“ADA”), (2) Plaintiff’s claims

under the New York City Human Rights Law (“CHRL”) for events prior to June 21, 2013, (3) Plaintiff’s

claims under both the ADA and the CHRL relating to her vitamin D deficiency, and (4) Plaintiff’s claims

of hostile workplace under both the ADA and the CHRL. The motion to dismiss is denied as to (1)

Plaintiff’s ADA claims for discrimination, reasonable accommodation, and retaliation against the New

York City Department of Education (“DOE”) concerning Plaintiff’s cervical discogenic pain syndrome

(“CDPS”) and for events after April 19, 2013, and (2) Plaintiff’s CHRL claims for discrimination,

reasonable accommodation, and retaliation against both the DOE and Sifuentes-Rosado concerning

Plaintiff’s CDPS and for events after June 21, 2013.

       Defendants are directed to order a copy of the transcript of today’s hearing and mail it to Plaintiff.
              Case 1:18-cv-11621-RA Document 43 Filed 03/04/21 Page 2 of 2



         The Clerk of Court is respectfully directed to terminate the motion pending at docket entry 36

and to mail a copy of this order to Plaintiff.

SO ORDERED.

Dated:      March 4, 2021
            New York, New York

                                                 RONNIE ABRAMS
                                                 United States District Judge




                                                   2
